                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                        v.
                                                           CRIMINAL ACTION
 LEE STURGELL,                                                NO. 15-120

                        Defendant.


                                         ORDER

       AND NOW, this 3rd day of May 2021, upon consideration of Defendant Lee Sturgell’s

pro se Motion for Compassionate Release (Doc. No. 67), the Government’s Response in

Opposition to Defendant’s Motion (Doc. No. 69), Defendant’s sealed medical records (Doc. No.

70), and in accordance with the Opinion of the Court issued this day, it is ORDERED that

Defendant’s Motion (Doc. No. 67) is DENIED.




                                                 BY THE COURT:


                                                 / s / J oel H. S l om s ky
                                                 JOEL H. SLOMSKY, J.
